 

UNITED STATES DISTRICT COURT
_ MIDDLE DISTRICT OF PENNSYLVANIA

JACQUELINE NEWMAN,

Plaintiff CIVIL ACTION NO. 3:19-0016
v. (JUDGE MANNION)

ANDREW M. SAUL,
Defendant

ORDER

In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:

(1) the report of Judge Mehalchick, (Doc. 18), is ADOPTED IN ITS
ENTIRETY;

(2) the plaintiffs complaint appealing the final decision of the
Commissioner denying her claim for SSI, (Doc. 1), is GRANTED,
and the Commissioner's decision is VACATED:

(3). the Commissioner's objections to the report, (Doc. 19), are
OVERRULED;

(4) this case is REMANDED to the Commissioner for further

proceedings consistent with Judge Mehalchick’s report; and

 
 

(5) the Clerk of Court is directed to CLOSE THIS CASE.

sl Walachy E. Mauniou
MALACHY E. MANNION
United States District Judge

Date: February 21, 2020

19-0016-01-ORDER.wped

 
